971 F.2d 766
297 U.S.App.D.C. 303
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.The MURRAY OHIO MANUFACTURING COMPANY, Petitioner,v.U.S. ENVIRONMENTAL PROTECTION AGENCY, Respondent.
No. 90-1542.
United States Court of Appeals, District of Columbia Circuit.
June 4, 1992.

Before HARRY T. EDWARDS, KAREN LeCRAFT HENDERSON and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of respondent's unopposed motion to vacate the agency action under review, it is


2
ORDERED that this case be remanded to the agency.   Respondent is directed to vacate the listing of the Murray Ohio Manufacturing Co.  (Horseshoe Bend Dump) site on the National Priorities List.


3
The Clerk is directed to issue forthwith a certified copy of this order to respondent in lieu of formal mandate.